 TEAMSTERS,LOCAL 627International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local#627 andThe Associated General Contractors ofIllinois(Geo. E.Hoffman & Sons,Inc.) Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Local# 15. Case38-CD-62January 26, 1972DECISION AND ORDER QUASHING NOTICEOF HEARINGBY MEMBERS FANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by The Associated General Contractors ofIllinois on July 1, 1971. The charges allege, in sub-stance, that International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local # 627, engaged in a strike or induced or en-couraged employees to engage in a strike; and threat-ened, coerced, and restrained Geo. E. Hoffman & Sons,Inc., a general contractor, with an object of forcing orrequiringHoffman and its subcontractors, C. A.Walker Truck Lines, Inc., and Long Rock Co., to as-sign particular work' to employees represented by Lo-cal 627 rather than to employees represented by Local15. Pursuant to notice, a hearing was held before Hear-ing Officer Michael B. Ryan, on September 30 andOctober 1, 1971. All parties appeared at the hearingand were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduce evi-dence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed. Local 627, The Associated General Contrac-tors of Illinois, and C. A. Walker Truck Lines, Inc.,filed briefs in support of their positions, and they havebeen duly considered.Upon the entire record' in this case, the Board makesthe following findings:iA noticeof hearing was issued August 10, 1971, setting forth the dis-puted work as follows"All truck drivingduties related to the project of widening and resurfacingthe fifteen mile stretch of Illinois Routes 90 and 91 near Princeville,Illinois,performedby LongRock Stone Company orby C AWalker Truck Lines,Inc'On November 23, 1971,the Board received from Local 627 a letterwhich moved that the transcript be corrected in certain respects All partieswere duly notified thereof and no objections thereto were received withinthe time provided therefor Having duly considered the matter,the Board,by order oated December 8, 1971, granted the motion and ordered that therecord herein be corrected accordingly195 NLRB No. 131.THE BUSINESS OF THE EMPLOYER93Geo. E. Hoffman & Sons, Inc., is a Delaware corpo-ration with its principal office located at Peoria, Il-linois. It is engaged in the general contracting business.During the past 12 months, Hoffman purchasedmaterials and supplies valued in excess of $50,000 fromoutside the State of Illinois which were, thereafter,shipped into the State of Illinois. At all times materialherein,Hoffman was engaged, pursuant to a contractfor services and materials valued in excess of $1 million,in the widening and the resurfacing of Illinois Routes90 and 91 in Peoria County.C. A. Walker Truck Lines, Inc., is a company withits principal office located in Chillicothe, Illinois. LongRock Co. is a company with its principal offices locatedin Princeville, Illinois. Both Walker and Long Rock areengaged in the contract hauling business.The parties stipulated, and we find, that Geo. E.Hoffman & Sons, Inc., C. A. Walker Truck Lines, Inc.,and Long Rock Co. are employers engaged in com-merce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties further stipulated, and we find, that In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local # 627,and International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local# 15, are labor organizations within the meaning ofSection 2(5) of the Act.III.THEDISPUTEA. Background and Facts of the DisputeHoffman,a generalcontractorengaged in wideningand repaving state highways, subcontracted the bulk ofitswork to Walker and Long Rock. Walker was as-signed the hauling of sand and fly ash and both Walkerand Long Rockwere assignedthe hauling of asphalt.At a prejob conference on March 3, 1971, Hoffmanagreed with Local 627 to use its own available trucks,driven by members of Local 627, before using any ofthe subcontractors' trucks, driving by members of Lo-cal 15.When Local 627 learned, on March 17, thatHoffmanhad sold five of its trucks during the precedingJanuary and February,it sent a telegramto Hoffmanstating that only drivers who were members of Local627 would be permitted to work within the jurisdictionof Local 627. On May 20, Local 627 filed a grievanceagainstHoffman.'On June 10, 1971, the TeamsterThe grievance was filed pursuant to article XIX of the Articles of(Cont.) 94DECISIONSOF NATIONALLABOR RELATIONS BOARDConstruction Agreement Joint Grievance Committeeupheld Local 627's claim for compensation for allhours worked by Local 15 drivers within Local 627'sjurisdiction.Hoffman suspended work until June 16 in an attemptto solve the dispute. After Hoffman indicated its un-willingnessto pay Local 627 drivers for work per-formed by Local 15 drivers, Local 627 struck Hoffmanfrom June 17 until July 28. Thereafter, Long Rockceased hauling asphalt because of its unwillingness torequest referral of Local 627 drivers to continue thework; and Walker used three of its trucks, driven byLocal 15 drivers, on other jobs, thereby reducing thevolume of its work for Hoffman.B.The Work in DisputeThe work in dispute consists of the hauling of rawmaterials from several sites within the geographic juris-diction of Local 627 to an asphalt plant and the haulingof asphalt from the plant to a highway-wideningproject. Long Rock also hauls blend sand to the asphaltplant from a source within the geographical jurisdic-tion of Local 15. Local 627 does not claim that thehauling of blend sand should be reassigned from cur-rent Long Rock employees.C.The Contentionsof thePartiesThe Associated General Contractors of Illinois andC. A. Walker TruckLines, Inc., contend that the workshould be awarded,as originally assigned,to the per-manent employees of Walker and Long Rock currentlyrepresentedby Local 15 or Local 627,but not to eitherof the Local Unions or to their members.Locals 627and 15 contend that the notice of hearingshould be quashed because no jurisdictional dispute hasbeen shown'or because all parties herein are contractu-ally bound to resolve the matters in dispute throughprivate methods.Alternatively,Locals 627 and 15 con-tend that in the event the Board awards the work, itshould be awarded to employees representedby Local627.Construction Agreement between The Associated Contractors of Illinoisand the Illinois Conference of Teamsters Article XIX provides for theresolution of disputes and grievances involving local unions and employersor complaintsby local unions and employers It further provides that thereshall be no strike because of jurisdictional disputes Such disputes are to beresolved by representatives of the contractors and local unions directlyaffected If they cannot agree, the matter is then referred to a joint commit-tee which renders a "final decision " In case of a tie vote by committeemembers, the agreement provides for arbitration, if a majority of the com-mittee so votes, or for "all economic recourse" by either partyAs noted in fn8, infra,we do not rely upon article XIX in reaching ourdecision in this case.'In spite of the acquiescence by Local 15 in the demand of Local 627and its alleged disclaimer of the disputed work, the record in this proceedingamply demonstrates that individual members of Local 15 actively sought thework in disputeD. Applicability of the StatuteSection 10(k) of the Act directs the Board to hearand determine disputes out of which 8(b)(4)(D) chargeshave arisen. Even if a representative of one union dis-claims the disputed work, as did Local 15's secretary-treasurer in the present proceeding, the dispute is, nev-ertheless, properly before the Board for determinationunder Section 10(k) of the Act if individual membersof the union still claim the disputed work, as did mem-bers of Local 15 in the present proceeding.'If all the parties to a dispute have agreed upon amethod for the voluntary adjustment of the dispute, theBoard is barred from making a 10(k) award. Contraryto the contention of Local 627, the unimplementedagreement of Locals 627 and 15 to arbitrate the dispute,pursuant to the constitution of the International Broth-erhood of Teamsters, does not constitute an agreed-upon method within the meaning of Section 10(k) ofthe Act.' However, we note that all parties to thepresent proceeding are signatories to the Articles ofConstruction Agreement between Associated GeneralContractors of Illinois and the Illinois Conference ofTeamsters and that the agreement is in evidence. Arti-cle VIII of the agreement' is, in our opinion, an agreed-upon method for resolving the subject dispute.'In these circumstances, it is incumbent upon theBoard to refuse to determine the dispute in a 10(k)proceeding even if the agreed-upon method has demon-strably failed to achieve its purpose of bringing an endto the jurisdictional dispute.'We therefore reject thecontention of Associated General Contractors of Il-linois and C. A. Walker Truck Lines, Inc., that articleVIII is inapplicable in the present proceeding becauseof the failure of Locals 627 and 15 to refer the disputewithin 5 days to the Illinois Conference of Teamstersas required by article VIII or because of Local 627'sresort to strike action rather than to the proceduresprovided in article VIII.'Brodex Co.,157 NLRB 996, 1001;Decora, Inc,152 NLRB 278, 282See alsoNL R B v Plasterers' Local No 79 [Texas State Tile],404 U S157, and cases cited therein at fn 316NL R.B v Plasterers' Local No 79, supra7Article VIII provides in pertinent partWhen a project is within the territory of more than one Local Union,the determination of the division of employees for representation pur-poses shallbe made byan agreementbetween the Local Unions and theEmployer or Employers involved In the event the Local Unions andthe Employer or Employers are unable to reach such an agreement, theissue shallbe referred within five (5) days to the Illinois Conference ofTeamsters. The Illinois Conference of Teamsters shall meet with theEmployer or Employers involved to settle the dispute and their jointdecision shall be final and binding on all parties concerned.Because ofthis findingwe deem it unnecessaryto decidewhether articleXIX of theagreement is an agreed-upon method which would bar issuanceof a 10(k) awardAccoustical Contractors Association of Cleveland,119 NLRB 1345,1369-70 TEAMSTERS,LOCAL 62795To hold that the Board can determine the disputebecause of Local 627's failure to follow the agreed-uponmethod, viz, to refer the dispute within 5 days, wouldbe to ignore the distinction that the statutorylanguagemakes between the mere existence of an "agreed-uponmethod for the voluntary adjustment" of a jurisdic-tional dispute as opposedto an actual"adjustment" ofthe dispute." If eitherexists,the Board has no au-thority to determine the dispute." Moreover, to holdthat the Board can determine the dispute because ofLocal 627's strike action in derogation of the agreed-upon method would be to condone and sanction thebreach of the agreement. This would tend to discourageand render worthless the making of suchagreements,10Section 10(k) of the Act provides that when a charge is filed allegingan unfair labor practice proscribed by Section 8(b)(4)(D)the Board shallhear and determine the underlying dispute-unlessthe parties. have adjusted, or agreed upon methods for thevoluntary adjustment of, the dispute Upon compliance by the partiesto the dispute with the decision of the Board or upon such voluntaryadjustment,such charge shall be dismissed" ManhattanConstruction Company, Inc.,96 NLRB 1045, 1047-49,petition for review dismissed 198 F.2d 230 (C A 10),Acoustical Contrac-torsAssociationof Cleveland, supra,at 1351contrary to the statutory purpose to encourage thevoluntary adjustment of jurisdictional disputes. Ineffect, such a holding would permit a party to breachsuch an agreement with impunity because of an ex-pected adverse determination of the dispute, or becauseof an actual adverse determination, and then have re-course to the Board for another determination whichmight be favorable to it. In our opinion this wouldstimulate abuse of the Board's processes.12As we have found that, as of the time the chargeherein was filed, all parties herein had agreed uponmethods for the voluntary adjustment of the dispute,we further find that we are without authority to deter-mine this dispute and shall accordingly quash the no-tice of hearing issued in this proceeding.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed.'=Wm F Traylor,97 NLRB 1003, 1006-07,Acoustical ContractorsAssociationof Cleveland, supraat 1353